*675ORDER
PER CURIAM.
G.J.S., a minor, appeals from the Judgment and Final Order of Disposition finding him delinquent pursuant to the provisions of Chapter 211 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).